internal_revenue_service number release date index number ----------------------------- --------------------------- ----------------------------------- --------------------------- ----------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------------ telephone number ---------------------- refer reply to cc corp plr-153162-12 date date legend parent merger sub target state a trustee business a federal_agency date date date date ----------------------------------- -------------------------------- ------------------------ -------------------------------------- -------------------------------- ------------------------ -------------------------------- ------------------------ -------------- -------------------------------- ----------------------------- ---------------------------------------------------------------- ------------------- ---------------------- --------------------------- --------------------------- plr-153162-12 dear -------------------- this letter responds to a letter dated date requesting a ruling under sec_1504 of the internal_revenue_code the material information submitted is summarized below facts parent a state a corporation is the common parent of an affiliated_group_of_corporations engaged in business a that files a consolidated federal_income_tax return the parent group target a state a corporation was previously the common parent of an unrelated consolidated_group also engaged in business a on date parent and target entered into an agreement for parent to acquire all of the outstanding target stock parent acquired all the outstanding_stock of target on date through a merger of merger sub a newly-formed wholly-owned subsidiary of parent with and into target the acquisition both the parent group and target and its subsidiaries are regulated by federal_agency which must grant approval before any merger or acquisition between two business a companies can be finalized accordingly pending approval of the acquisition by federal_agency parent transferred all of the target stock to an irrevocable voting_trust the voting_trust sanctioned by federal_agency pursuant to the terms of a voting_trust agreement the vta in exchange for all the certificates of the voting_trust trust certificates federal_agency granted approval of the acquisition on date and the voting_trust was dissolved as of date the substantive provisions of the vta include the following parent irrevocably appointed trustee as trustee trustee was required to be independent of parent or any of its affiliates as per terms of the vta trustee could at any time have resigned upon giving required notice whereupon parent could have appointed a successor trustee satisfying the independence requirements of the vta trustee was entitled to exercise any and all voting rights regarding target stock unless otherwise directed by an order of federal_agency or a court of competent jurisdiction trustee could not vote the stock of target so as to create a dependence or intercorporate relationship between parent and its affiliates on the one hand and target on the other hand trustee could not without prior approval of federal_agency vote the target stock to elect any officer or director of parent or its affiliates other than target as a director of target plr-153162-12 trustee was required to vote target stock in favor of any proposal or action effecting the acquisition of control of target by parent trustee could not vote to sell lease assign transfer or encumber target stock or major assets of target nor was the trustee to cause target to merge with or into any other entity without prior written authorization of parent parent could have at any time but only with prior written approval of federal_agency instructed trustee in writing to vote target stock in any manner in which case trustee was required to vote such stock as instructed trustee was required immediately following the receipt of each cash dividend on target stock to pay the same over to or as directed by parent trustee was required to receive and hold dividends and distributions other than cash on the same terms and conditions as it held target stock and was required to issue trust certificates representing any new or additional shares of target stock to parent parent had the right at any time to direct the sale_or_other_disposition of the whole or any part of the target stock by trustee in which case trustee was entitled to a certificate from parent that the purchaser is not a shareholder officer or director of parent or a company controlled by or affiliated with parent or a shareholder officer or director of such a company upon the order of parent trustee was required to promptly pay the proceeds of such sale to parent the voting_trust was to terminate to the extent of target stock sold furthermore trust certificates were transferable on the books of trustee by the registered holder in accordance with rules from time to time established by trustee if federal_agency approved the acquisition or any controlling law was amended such that federal_agency approval was no longer required trustee was required to transfer to parent or such other person who may have held the trust certificates all target stock as per the vta and the voting_trust was to cease to exist if federal_agency denied approval of the acquisition trustee was required to use its best efforts to sell the target stock to one or more eligible purchasers during the two-year period after the denial and to distribute the sale proceeds to parent unless sooner terminated pursuant to any other provision of the vta the vta and the voting_trust were to terminate two years after the execution of the vta which date is later than date the date the voting_trust terminated except that the vta and the voting_trust could have been extended by the parties thereto parent and target are includible corporations within the meaning of sec_1504 representations plr-153162-12 parent was the only holder of such certificates in the voting_trust and no other person ever held any ownership_interest in the trust at all times since the merger of merger sub into target i target has had only one class of equity outstanding and ii there have been no warrants options obligations convertible into stock or other similar interests in target outstanding or otherwise in existence parent fully complied with the terms of the vta absent federal_agency requirements parent would have directly owned all of the legal and beneficial interests in the target stock after the acquisition ruling parent is considered the direct owner of all the outstanding target stock for purposes of sec_1504 upon the acquisition and the creation of the voting_trust and subsequent transfer of target’s stock to it did not prevent target and each of its affiliated subsidiaries from being members of the parent group or joining a consolidated us federal_income_tax return with parent as of the acquisition caveats no opinion is expressed or implied as to the tax effect of any transaction or item discussed or referenced in this ruling letter under any other provision of the internal_revenue_code and regulations or the tax effect of any condition existing at the time of or effect resulting from the facts and circumstances herein described that are not specifically covered by the ruling set forth above procedural statements this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives plr-153162-12 a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely ______________________ mark j weiss reviewing attorney branch office of associate chief_counsel corporate
